PER CURIAM:
Claimant brought this action for vehicle damage sustained when his daughter was driving his vehicle on 1-81 and she drove over debris that had fallen from the Rock Cliff Drive Bridge.1 The Rock Cliff Drive Bridge over this portion of 1-81 is maintained by respondent in Berkeley County. The Court is of the opinion to make an award in this claim for the reasons more fully set forth below.
The incident giving rise to this claim occurred on May 14, 1999, at approximately 5:45 p.m. On the evening in question, claimant’s daughter, Michelle Freyman, along with her five-year old son, were traveling in his 1989 full size Chevrolet pick-up truck in the right lane of 1-81 from Hedgesville to Martinsburg at a speed of about fifty miles per hour. Ms. Freyman took her usual route to her place of employment and as she approached the Rock Cliff Drive Bridge she noticed debris from the bridge in her lane of travel. Ms. Freyman maneuvered the vehicle from the right lane onto the berm area to avoid debris on the road surface. When she drove back to the left onto the road surface, the vehicle went over several different *180pieces of debris. The debris caused damage to both tires on the passenger side of the vehicle and damaged the front of the vehicle. After this incident, three employees of respondent came upon the scene and assisted Ms. Freyman. In a letter dated June 16, 1999, the employees acknowledged that at the túne of the incident concrete had fallen onto the roadway and that bridge work had been conducted by respondent. While claimant sustained a loss in the amount of $858.31, he has a deductible feature of $100.00 in his motor vehicle insurance policy and any recovery would be limited to this amount. Sommerville et al. vs. Div. of Highways, 18 Ct. Cl. 110 (1991).
The position of respondent was that it did not have notice of the disrepair of the Rock Cliff Drive Bridge in Berkeley County. While respondent acknowledged that the concrete on the road surface was from a deteriorated lip on the bridge, its employees r esponded im mediately t o t he s cene when it h ad n otice o f t he b ridge debris. Prior to this incident, respondent maintained that it had no knowledge of the condition of the bridge.
When respondent fails to exercise reasonable care and diligence in the maintenance of a bridge, a claimant may be entitled to recover for a sustained loss. Anderson vs. Div. of Highways, 21 Ct. Cl. 131 (1996).
In the present claim, the evidence adduced at the April 20, 2000, hearing established that respondent was negligent in its maintenance of the Rock Cliff Drive Bridge in Berkeley County. The Court is of the opinion that respondent was aware that work had been on-going on the bridge and it should have been aware of the dangerous road condition posed by the condition of the bridge. Consequently, there is sufficient evidence upon which to base an award.
In accordance with the findings of fact and conclusions of law stated herein above, the Court is of the opinion to and does make an award in this claim.
Award of $100.00.

 At the April 20,2000, hearing, the Court amended the styling of the claim to reflect the fact that Mr. Freyman, Sr., was the sole owner of the vehicle.